DETAILED ACTION

Claims 1-20 are pending and have been examined. The Examiner determines that this application is in condition for Allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
          The closest prior art of record for claim 1 and the other independent claims include US 20140067392 (Burke et al.) and US 20140036022 (Croen et al.).
          Burke et al. teaches receiving a voice input with a voice-enabled electronic device (Burke et al., figs. 1, 3 and 4 – mobile device 16), the voice input including an original request that includes first and second portions (Burke et al., para [0058] – describes device receiving voice from a user containing a request. The request may be divided (arbitrarily) into a first and second portion.), the second portion including a first context sensitive entity among a plurality of context sensitive entities that are associated with a context sensitive parameter (Burke et al., para [0058] – describes how each speech session has at least one context. And, Burke et al., para [0066], explains how each speech session has at least one context; that is, at least one subject matter domain to which the user’s speech input relates. “A restaurant in the area” as speech input may be broken down into “restaurant” being tagged as the desired service or session context, and “in the area” being converted (“around here”, “near me”, etc.) into a single term 
          Croen et al. teaches responsive to receiving the at least a portion of the voice input: performing local processing of the at least a portion of the voice input to dynamically build at least a portion of a voice action prior to completely receiving the voice input with the voice-enabled electronic device (Croen et al., para [0134] and [0137]-[0138]). However, Croen et al. does not teach in response to determining that the first portion is associated with the context sensitive parameter, and prior to performing local processing of the second portion of the voice input including the first context sensitive entity: dynamically updating a local voice to text model, used by the voice-enabled electronic device, wherein dynamically updating the local voice to text model facilitates recognition of the first context sensitive entity in performing local processing of the second portion of the voice input.  
          Therefore, the following limitation of claim 1 is not taught by the prior art in the manner claimed:
“in response to determining that the first portion is associated with the context sensitive parameter, and prior to performing local processing of the second portion of the voice input including the first context sensitive entity: 

dynamically updating a local voice to text model, used by the voice-enabled electronic device, wherein dynamically updating the local voice to text model facilitates recognition of the first context sensitive entity in performing local processing of the second portion of the voice input; 


causing performance of a voice action that is based on the recognition of the second portion of the voice input.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre L Desir can be reached on 5712727799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659